989 F.2d 1574
Thomas E. CREECH, Petitioner-Appellant,v.A.J. ARAVE, Warden, Idaho State Penitentiary;  Al Murphy,Director, Idaho State Board of Corrections;  JimJones, Attorney General, State of Idaho,Respondents-Appellees.
No. 86-3983.
United States Court of Appeals,Ninth Circuit.
April 9, 1993.

On Remand from the United States Supreme Court.
Before BEEZER, HALL and WIGGINS, Circuit Judges.


1
The judgment of this court, 947 F.2d 873, is reversed in part and the case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court of the United States rendered March 30, 1993.  --- U.S. ----, 113 S.Ct. 1534, 123 L.Ed.2d 188.